Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Swirsky on June 1, 2021.

The application has been amended as follows: 

In the Claims
	In claim 9, line 2, replace “open” with –distal--.
	In claim 10, line 2, replace “image” with –imaging--.


The following is an examiner’s statement of reasons for allowance:  Each of the objections to the specification and drawings have be addressed by Applicant in the response filed May 19, 2021, or withdrawn in view of the explanation provided by Applicant in such response.  inter alia, that the transparent tubular shaped body has a closed proximal end and the at least one imaging lens is mounted directly in the transparent tubular shaped body such that a closed internal volume is formed in the tubular shaped body.  Since the prior art of record show openings in similar tubular shaped bodies for accommodating wires or other structure, the prior art of record fails to explicitly teach or fairly suggest, alone or in combination, each and every element in the combination claimed in claim 1.  Therefore, claim 1 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795